Citation Nr: 1506791	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-31 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for anxiety.

5.  Entitlement to service connection for non-ischemic cardiomyopathy.

6.  Entitlement to service connection for a pulmonary embolism.

7.  Entitlement to an increased initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Patricia Roberts, Esq.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to May 2002 and from February 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010 and September 2013 rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement (NOD) for the August 2010 rating decision in April 2011.  A statement of the case (SOC) was issued in October 2011.  The Veteran perfected his appeal with the timely submission of a VA Form 9 in November 2011.  A supplemental statement of the case (SSOC) was provided in February 2014.

Part of the original perfected appeal included the issue of entitlement to service connection for PTSD.  However, in a subsequent September 2013 rating decision, the RO granted the Veteran entitlement to service connection for PTSD with an evaluation of 50 percent effective February 16, 2010, the date of the original claim.  Therefore, that issue was deemed at satisfied in full and the appeal with regard to that service connection claim was thus closed.  The Veteran then filed an NOD to this rating decision on November 2013, requesting entitlement to an increased initial evaluation.  An SOC was provided for this increased evaluation issue in March 2014.  A formal VA Form 9 was not submitted.  However, in July 2014, the Veteran's representative submitted a statement, which also included a statement from the Veteran, indicating that he still disagreed with his current evaluation for PTSD and was requesting consideration for a higher evaluation.  As the Veteran appears to be indicating an intention to continue prosecution of his appeal for an increased initial evaluation for PTSD by setting out specific arguments relating to errors of fact or law made by the Agency of Original Jurisdiction (AOJ) in reaching the determination, or determinations, being appealed, the Board finds that the July 2014 correspondence has the same effect as a VA Form 9 and, due to the fact that it was submitted within the one year appellate period from the date he was notified of the September 2013 rating decision, thereby serves to perfect the appeal and afford jurisdiction before the Board.  See 38 C.F.R. §§ 20.202, 20.303(b) (2014).

Along with the Veteran's July 2014 correspondence, he submitted medical documents, to include a recent April 2014 private psychiatric examination evaluating his PTSD and a revised July 2014 private opinion regarding his issues of a pulmonary embolism and heart condition.  These documents were received after the last March 2014 SOC and February 2014 SSOC of record.  Due to the favorable nature of such records with regard to the Veteran's claim for service connection for major depressive disorder, the Board finds that limited consideration of the April 2014 private psychiatric examination is appropriate.  38 C.F.R. § 20.1304.

A review of the Virtual VA paperless claims processing system revealed copies of the Veteran's VA outpatient treatment records.

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has indicated via his submissions that he cannot work due to his service-connected PTSD.  The Board has therefore added a TDIU claim to the caption page.  Further development is needed to properly adjudicate the TDIU claim as discussed below.

The issues of entitlement to an increased initial evaluation in excess of 50 percent for service-connected PTSD, entitlement to service connection for memory loss, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is competent and credible medical opinion evidence that links the Veteran's currently diagnosed major depressive disorder to the same in-service stressors that provided the basis for his service-connected PTSD.  

2.  Service connection for insomnia, as a manifestation of the Veteran's service- connected PTSD, has already been established and compensated.

3.  Service connection for anxiety, as a manifestation of the Veteran's service- connected PTSD, has already been established and compensated.

4.  There is competent and credible medical opinion evidence that links the Veteran's currently diagnosed chronic pulmonary embolism and non-ischemic cardiomyopathy to instances of deep vein bruising during service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The claim of entitlement to service connection for insomnia is dismissed for lack of subject matter jurisdiction.  38 U.S.C.A. §§ 1110, 7105(d)(5) (West 2014); 38 C.F.R. §§ 3.303, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2014).

3.  The claim of entitlement to service connection for anxiety is dismissed for lack of subject matter jurisdiction.  38 U.S.C.A. §§ 1110, 7105(d)(5) (West 2014); 38 C.F.R. §§ 3.303, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for entitlement to service connection for chronic pulmonary embolism have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for entitlement to service connection for non-ischemic cardiomyopathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in February 2010 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the types of evidence which impacts those determinations. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA has obtained copies of the Veteran's service treatment, personnel records, and private treatment records and has reviewed the evidence in the Virtual VA system, to include VA outpatient treatment records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was also afforded VA PTSD examination in November 2011, and the results of which have been included in the claims file for review.  This examination involved review of the claims file and a thorough examination of the Veteran.  

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 1 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126- 27 (1993).  A lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2014).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





Background

Major Depressive Disorder

The Veteran contends that he has a major depressive disorder that is related to traumatic experiences while serving in Iraq.  In particular, he has related experiencing a prison riot of 3,000 to 4,000 prisoners, for which he was a guard and nearly falling off of a speeding Humvee while manning a gun on the top.

The Veteran is currently service-connected for PTSD based upon the aforementioned stressors.

In private examinations provided in June 2011 and April 2014, the Veteran's psychologist, upon conducting a review of the claims file, conducting an interview, and administering objective testing, to include the Adaptive Behavior Assessment System, Second Edition (ABAS - II), Adult Form; the Beck Depression Inventory II (BDI - II); Test of Memory to Malingering (TOMM); Trauma Symptom Inventory II (TSI - II); and the Wechsler Abbreviated Scale of Intelligence, Second Edition (WASI - II), diagnosed the Veteran with major depressive disorder.  The examiner opined on both occasions that the major depressive disorder was related to the traumatic events that the Veteran experienced serving as a Soldier and prison guard in Iraq.  In support, the examiner provided that the Veteran's depression symptoms were consistent with such traumatic exposure and had occurred continuously since the Veteran left active service.

Analysis

Major Depressive Disorder

In the present case, the Board finds that the Veteran has a current diagnosis of major depressive disorder, as confirmed by the diagnoses shown in the Veteran's private treatment examinations in June 2011 and April 2014.  The Board also finds that the Veteran did have an in-service event as shown by the verified in-service stressors of the prison riot and truck incident used in support of the PTSD diagnosis.  As such, the inquiry turns upon a finding of a nexus between the two.  See Shedden, 381 F.3d at 1167; see Caluza, 1 Vet. App. at 506; 38 C.F.R. § 3.303.

Here, the only opinion regarding a relationship between the Veteran's in-service stressor and his currently diagnosed major depressive disorder is found in the June 2011 and April 2014 private opinions from the Veteran's psychiatrist.  Additionally, the Veteran has provided competent and credible evidence regarding having experienced symptoms upon leaving service and the continuation of symptoms until present.  The Veteran is competent to testify regarding his depression symptoms as pain and discomfort are within the realm of subjective experience.  He is also found to be credible as his statements regarding his symptoms have remained consistent throughout the record.  When coupled together, the private opinions, and the lack of any negative opinion, as well as the Veteran's statements, supports entitlement to service connection for major depressive disorder.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for major depressive disorder have been met.  

Insomnia and Anxiety

The Veteran seeks entitlement to service connection for insomnia and anxiety.  His post-service medical records clearly reflect his treatment for insomnia and anxiety as symptoms of his service-connected PTSD.  Thus, there is no factual dispute that the Veteran's current insomnia and anxiety had its onset in service. 

The record also reflects that the Veteran is service connected for PTSD, currently evaluated as 50 percent disabling under Diagnostic Code 9411.  The symptoms of "chronic sleep impairment" and "anxiety" support the lesser 30 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

VA regulations prohibit compensating a claimant twice for the same symptomatology.  38 C.F.R. § 4.14.  As discussed in the November 2011 VA examination report, the Veteran's service-connected PTSD results in occupational and social impairment with reduced reliability and productivity due to a multitude of symptoms, including chronic sleep problems and anxiety.  There is no medical evidence suggesting that the Veteran has a disability manifested by insomnia or anxiety other than his service-connected PTSD. 

As explained by the Court, compensating a claimant twice for the same symptomatology "would overcompensate the claimant for the actual impairment of his earning capacity.'  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (compensation for somatic aspects of psychiatric disorder precluded by 38 C.F.R. § 4.14 and previous version of 38 C.F.R. § 4.132 where the psychiatric disorder was the predominant disorder to be rated). 

The provisions of 38 C.F.R. § 4.126(d) instruct that when a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate the disability under a diagnostic code that represents the dominant (more disabling) aspect of the condition.  The Board finds no schedular provisions in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, which would allow for a disability evaluation in excess of 50 percent for insomnia or anxiety as separate entities. 

As service connection for insomnia and anxiety, as manifestations of his service connected PTSD, has already been established and compensated, the Board finds that the claims of service connection for insomnia and anxiety that are currently on appeal must be dismissed.  In essence, the Board concludes that the Veteran's insomnia and anxiety are part and parcel of his service-connected disability, and is already contemplated by the 50 percent rating assigned for that disorder.  As there is no justiciable issue before the Board, the Board must dismiss this claim for lack of subject matter jurisdiction.  38 U.S.C.A. § 7105(d)(5). 

The Board will take into consideration the Veteran's sleep disorder and anxiety in evaluating the service-connected PTSD.




Chronic pulmonary embolism and non-ischemic cardiomyopathy 

The Veteran reports military duties which involved sitting in cramped conditions, jumping on and off of trucks, stooping, and crawling.  His assertions on these duties are credible and consistent with his known military occupational specialty as a military policeman.  38 U.S.C.A. § 5107(a).

An opinion from a Board-certified cardio-thoracic surgeon - who notably is also a Veteran with knowledge of the unique circumstances of military service - has provided opinion that the Veteran's military duties exposed him to multiple instances of deep vein bruising which more likely than not resulted in chronic pulmonary embolism and non-ischemic cardiomyopathy.  This cardio-thoracic surgeon arrived at this conclusion, in part, by considering the potential causes of pulmonary embolism in light of the fact that, in this case, the Veteran manifested pulmonary embolism only several months after service discharge.

Here, the record does not contain any direct observations of deep vein bruising in service.  However, the lack of direct observations does not disprove that deep vein bruising did in fact occurred.  The opinion statement from this Board-certified cardio-thoracic surgeon clearly reflects a thorough review of the Veteran's medical history and an application of these facts in light of the examiner's expertise in cardiothoracic and vascular surgery.

Thus, the Board finds that there is competent and credible medical opinion evidence that links the Veteran's currently diagnosed chronic pulmonary embolism and non-ischemic cardiomyopathy to instances of deep vein bruising during service.  These service connection claims, therefore, are granted.


ORDER

Entitlement to service connection for major depressive disorder is granted.

Entitlement to service connection for insomnia is dismissed.

Entitlement to service connection for anxiety is dismissed.

Entitlement to service connection for chronic pulmonary embolism is granted.

Entitlement to service connection for non-ischemic cardiomyopathy is granted.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  The Veteran claims unemployability due to his service-connected disabilities.  While the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran should be afforded VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Board further notes that the factual information regarding the TDIU, PTSD and memory loss claims are closely related.  Thus, the Board defers adjudication of these claims pending the receipt of additional records and the completion of the VA Social and Industrial Survey.



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Associate with the claims folder records of the Veteran's VA treatment since February 5, 2014.

3.  Schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability. The claims folder contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim on appeal remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


